Honorable D. C. Weer       Opinion NO. c-469
State Highway Engineer
State Highway Department   Re: May the State Highway Com-
Austin, Texas                  mission, under authority of
                               Article 6673a, V.C.S., sell
                               surplus land and lmprove-
                               ments to the County of Mave-
                               rlck.for,theestablished
                               value without advertising
                               and without requestlng'sealed
                               bids from the general public,
                               when the Intended use to Abe
                               made of the property by the
                               County of Maverick 1s for
                               another public use viz,
Dear Mr. ffreer:               county roads warehouse?
This 1s in regard to your letter requestingan opinion from
this office .aato whether the Hlghway Ccmmlsslon may, under
Article 6673a, V.C.S., legally sell surplus land and lmprove-
ments to the County of'Maverick f'oran establishedvalue
without advert¶Bment and without requesting sealed bids from
the general public, when the intended use to which the land
and lmprotiementsis going to be put 1s for a county roads
warehouse.
This office ha8 previously rendered an Opinion No. C-434,
dated May 6, 1965, which is squarely in point and applicaPle
to the presetitinquiry.
This question wa.sconsidered in opinions rendered in @
Paso Count v. The City of El Pa8o, 357.S.W.26783 (Tex.Clv.
GK-&y-@yung         sville IndependentSchool District v.
                        (T       A   1942, error ref wk.).
B%irkhese     &&s   concex%'?ia%'area     intended to-be
convertedto school purposes.
                                                                      -
.     .




    Honorable D. C. Greer, page 2 (C-469 )


    In both decisions the court was InterpretingArticle 1577
    V.C.S., and In both cases It was recognized that there
    existed a right of eminent domain on the part of the poll-
    tlcal subdivisionsof the governmentpurchasing the land.
    In upholdingand ratifying the action of the county to sell
    lands for another public purpose the court held In the -
                                                           El
    Paso case, supra:
              "We think the statutes hereinabovereferred
          to do apply wherever a political subdivision,
          subject to such statutes,desires to dispose of
          any of Its public land to an individual or prl-
          vate agency, but not where such political subdlvl-
          sion with the power of eminent domain and condem-
          nation chooses to'deal with Its opposite number
          and reach an.agreementas to the change of public
          use, rather than.to resort to the expensive and
          tedious medium of litigatingthe entire matter
          through the courts,,thereby holding up the pub-
          110 benefit and depleting to some extent the tax
          funds of the subdLvislonsInvolved."
         The court In effect held that:' Although statute   requlr-
    lag appointmentof commissionerto sell county land at public
    auction and statute relating'toabandonmentof county parka
    are applicablewherever a political~subdlvlslon,    subject-to
    such~statutes,desires~to dispose of any of Its land to an
    lndlvldualor prlvate.agency,nelthir statute   Is applicable
    where political subdlvlslonwith power of-eminent,domalnand
    condemnationchooses to deal with another political subdivl-
    slon having such power and reach an agreemetitas to change of
    public use.
    The ICI svllle case, supra, uPheld the right of this dlsposl-
    tioli&Fi-be pu llc lands for the public Interest without bids.
    The C&XI% held In effect: A city park devoted to public use
    could be taken for another public use and converted Into pub-
    lic school ground, where~clty and school authoritiesdeter-
    mined that its use for school purposes waa necessary and that
    It was not practical or possible to use any other property.
    Althou@ Article 1577, V.C.S. is concernedwith the selling
    by the County of surplus lands, It Is not any different from
    Article6673a, V.C.S. 'whichdeals with conveyancesby the
    HighwayCommission of their surplus lands. Interpretations
    by the courts regarding Article 1577, V.C.S. are logically
    applicableto Article 6673a, V.C.S., as both articles deal
    with dispositionof surplus lands by the State or a political
    subdivisionthereof.

                                -223 l-
Honorable D. C. Greer, page 3 (c-469 )


                    SUMMARY
        In upholding Attorney General Opinion C-434
     It Is reiterated that the State Highway Commission
     under authority of Article 6673a, V.C.S. can
     legally sell the surplus land and Improvementsto
     Maverick County for the establishedvalue of the
     land and improvementswithout advertisingand wlth-
     out accepting sealed bids from the general public
     when the proposed use to which the land Is going to
     be put Is for a county roads warehouse.
                          Yours very truly,
                          WAGGONER CARR
                          Attorney General of Texas



                          mG
                          DA
                          Assistant Attorney Qeneral
DL:gm
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
John Reeves
Milton Richardson
APPROVEDFGRTHEATTORNEY    GFNERAL
BY: T. B. Wright




                              -2232L